Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office Action is in response to Application No. 17/465,940 filed 09/03/2021. It is also in response to information disclosure statement, IDS, filed 09/13/2021; 10/04/2021; 10/15/2021; and 11/16/2021. 
This application is a divisional of U.S. Application No. 17/238,329, filed 04/23/2021, which is a divisional of U.S. Application No. 17/173,222, filed 02/11/ 2021 (now U.S. Patent No. 11,024,907), which is a divisional of U.S. Application No. 15/699,435, filed 09/08/2017 (now US. Patent No. 11,024,904), which is a divisional of U.S. Application No. 13/378,117 filed 12/14/2011 (now U.S. Patent No. 9,799,858), which is a §371 of International Application No. PCT/EP2010/058637, with an international filing date of 06/18/2010 (WO 2010/146154 A2, published 12/23/ 2010), which claims priority to German Patent Application Nos. DE 10 2009 030 359.6, filed 06/18/2009, and DE 10 2009 060 800.1, filed 12/31/2009.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/13/2021; 10/04/2021; 10/15/2021; and 11/16/2021 have been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed copy is attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.
It is noted that the applicant has listed a large number of documents for consideration in the Information Disclosure Statements, IDS, submitted in this application. As noted in MPEP 2001.05, if information is not material, there is no duty to disclose the information to the Office. 
Drawings
The drawings filed on 09/03/2021 are acceptable for examination purposes. 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 1-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 of the instant application recites the limitation “a second portion of the first current collector directly electrically connected to a first plane region of the cell cup plane region and the cell top plane region; and a second portion of the second current collector directly electrically connected to a second plane region of the cell cup plane region and the cell top plane region” in line 23-26.  The second portion of the first current collector cannot be electrically connected to a first a first plane region of the cell cup region and the cell top plane region, while simultaneously connecting the second portion of the second current collector to the same cup plate region and the cell top plane region. In such a situation both the cell cup and the cell top will electrically connected to both the positive electrode and the negative electrode. Such a connection will make both the cell top plane region and the cell cup plane region electrically connected to the both the positive electrode and the negative electrode. Such a connection of the second portion of the first current collector and the second portion of the second current collector to both the cup plane region and the top plane region simultaneously will destroy the functionality of the cell. It seems to examiner that the claim limitation should be recited in the alternative such as, “a second portion of the first current collector directly electrically connected to a first plane region of the cell cup plane region or the cell top plane region; and a second portion of the second current collector directly electrically connected to a second plane region of the cell cup plane region or the cell top plane region”. Proper correction is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 
Claim 1-25 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-30 of U.S. Patent No.11,024,906. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the instant application recites a button cell comprising a button cell housing, the housing including a metal cell cap having a plane region connected to a lateral surface region, a metal cell top having a top plane region connected to a lateral surface, an electrically insulating seal is disposed between the cell top surface region and cell cup lateral surface region. The button cell also comprises of an electrode separator assembly including a positive electrode formed of a first portion of a first current collector coated with first electrode lithium intercalating first electrode active material; a negative electrode formed of a first portion of a second current collector coated with a second electrode active material, and a separator disposed between the positive electrode and negative electrode, and are wound, the winding having end sides facing the cell top plane region and cell cup plane region, and the layers of the electrode separator assembly are oriented orthogonally to the cell cup plane region and the cell top plane region. The second portion of the first current collector and a second portion of the second current collector are electrically connected to the cell cup plane region and the cell top plane region. And the first currently collector and the second current collector are metal foil or mesh. And direct electrical connection between the second portion of the first current collector and the second portion of the second current portion and the first plane region of the cell cup plane is provided via welding. Claim 1 of U.S. Patent No. claim 3. The button cell also has a second current collector include a second end section bent so as to extent out of the electrode winding. It has a flat layer that is welded to the cell top plane region. The current collector is a metallic foil or mesh. This is the same as the second portion of the current collector that is not coated with the electrode material of the instant application also recited in instant claim 4. The insulator is positioned between the first flat layer of the current collector and the first end of the electrode winding, and as recited in instant claim 1 the three form a sequence of three parallel, planar layers in direct two-dimensional contact with one another.
Claim 2 of the instant application recites the electrode separator assembly include a winding core, wherein the positive electrode, the negative electrode and the separator are wound around to form the winding. Claim 11 of U.S. patent 11,024,906 also recites the electrode winding include a winding core. 
Claim 5, 6 and 13 of the instant application recites the second portion of the first current collector or the second portion of the second current collector is rectangular, strip or band-shaped metal foil; and the second portion of the second current collector, and the second portion of the second current collector is a rectangular, strip or band-shaped metal foil; and the electrode winding in cylindrical. Claim 22 and 23 of the U.S. Patent 11,024,906 also recites the second portion of the first conductor form a rectangular first flat layer, and the second portion of the second conductor form a rectangular first flat layer. Claim 22 also recite the electrode winding is cylindrical. 
Claim 7 of the instant application recite the first metallic film or mesh comprise aluminum, and the second metallic film or mesh comprise nickel or copper. Claim 9 of the U.S. Patent 11,024,906 recites similar limitation wherein the first current collector is a first current collector comprising aluminum, and the second current collector is a second metallic foil or mesh comprising copper and /or nickel. 
Claim 8 of the instant application recite the first metallic film or mesh and the second metallic film or mesh has a thickness of 1 µm to 100 µm. Claim 10 of U.S. Patent 11,024,906 also recites identical limitation wherein the first metallic foil or mesh and the second metallic foil or mesh have a thickness in the range of 1 µm to 100 µm. 
Claim 9 of the instant application recites a first electrical insulator between a subsection of the second portion of the first current collector and an end side of the winding adjacent the first plane region, or between a subsection of the second portion of the second current collector and an end side of the second plane region. Claim 10 recites a similar limitation wherein a second electrical insulator between a subsection of the second portion of the second current collector and an end side of the winding adjacent the second plane region, or between a subsection of the second portion of the second current collector and an end side of the second plane region. Claim 2 of U.S. 
Claim 11 and 12 of the instant application recite wherein each of the first electrical insulator and the second electrical insulator is an adhesive tape. Claim 4 and 5 of U.S Patent 11,024,906 recite wherein the insulating tape is adhesively bonded to the current conductor; thus, is an adhesive tape. 
Claim 13 and 14 of the instant application recite the second portion of the first current collector and the second portion of the second current collector form a rectangular layer lying between the end side of the electrode winding adjacent the first plane region and second plane region respectively. Claim 22 and 23 of U.S. Patent 11,024,906 recite the second portion of the first conductor and the second portion of the second conductor form a rectangular first flat layer and a rectangular second flat layer lying between the first end side of the electrode winding and the first cell cup plane region, and the second end side of the electrode winding and a cell top plane region respectively; and rectangular first flat layer and the second flat layer have length less than the diameter of the first end side and the second side of the electrode winding. 
Claim 15 and 16 
Claim 17 of the instant application recite the limitation wherein the separator includes multiple separator layers wherein the electrode separator assembly has one of the layers sequence negative electrode/separator layer/positive electrode/separator layer or positive electrode /separator layer/negative electrode /separator layer. Claim 13 of the U.S. Patent 11,024,906 also recite identical limitations.
Claim 18 of the instant application recites the second portion of the first current collector and the first plane region form a sequence of parallel, planar layers in direct contact with one another; and the second portion of the second current collector and the second plane region form a sequence of parallel, planar layers in direct contact with one another as recited in claim 20. Claim 19 also recite similar limitation where the second current collector and the second plane region for sequence of parallel, planar layers in direct contact. Claim 30 of U.S. Patent 11,024,906 recite similar limitations of the second portion of the first current collector and the second current collector form a sequence of parallel layers with the first plane region and the second plane region respectively and are in direct contact with each other. 
Claim 21 of the instant application recites the direct electrical connection between the second portion of the first current collector and the first plane region is provided via welding, and similarly, the connection between the second portion of the second current collector and the second plane region is provided via welding. Claim 22
Claim 24 and 25 of the instant application recite the weld in claim 21 originates from out the button cell housing. Claim 18 and 19 of U.S. Patent 11,024,906 recites the weld spots starting from outer side of the housing. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm,.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722